18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 1 of 9




                                                                    E
                                                                    X
                                                                    H

                                                                    A
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 2 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 3 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 4 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 5 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 6 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 7 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 8 of 9
18-60526-rbk Doc#1112-1 Filed 05/20/20 Entered 05/20/20 16:24:53 Exhibit A
                      Timberlands Form 2 Pg 9 of 9
